Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Original claims 1-12 are pending.

Priority
	This application filed 12/12/2018 is a divisional of 14/938823 filed 11/11/2015, now US Patent 10829802, which claims benefit to foreign application TW104127429 filed 8/24/2015 in Taiwan.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 8/24/2015. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 and 5/23/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10829802. Although the claims at issue are not identical, they are not patentably distinct from each other because each provide the same method steps and recite the same structural limitations to practice the method (side by side comparison of claim 1-2 and 1 is provided below).  The additional limitations of the claims of ‘802 are provided as dependent claims in the instant application.

Instant application
US Patent 10829802
1. A measuring method for amplicon length, comprising: 
mixing a qPCR master mix, a forward primer, a reverse primer, a hybridization probe, a double-stranded DNA binding dye, and nucleic acid samples to form a qPCR reaction mixture;  
5distributing the qPCR reaction mixture in reaction wells of a test slide, wherein no more than one of the nucleic acid samples is distributed in each of the reaction wells; 

10applying a calculating method to calculate a length of each of the amplicons.

2. The method of claim 1, 
wherein the calculating method comprises: respectively converting the fluorescence intensity of the double-stranded DNA binding dye and the fluorescence intensity of the hybridization probe measured for each of the amplicons into a normalized fluorescence intensity of the double-stranded DNA binding dye and 15a normalized fluorescence intensity of the hybridization probe; dividing the normalized fluorescence intensity of the double-stranded DNA binding dye and the normalized fluorescence intensity of the 

Claims 6-8.

mixing a qPCR master mix, a forward primer, a reverse primer, a hybridization probe, a double-stranded DNA binding dye, and nucleic acid samples to form a qPCR reaction mixture; 
distributing the qPCR reaction mixture in reaction wells of a test slide, wherein no more than one of the nucleic acid samples is distributed in each of the reaction wells; 

applying a calculating method to calculate a length of each of the amplicons, 


wherein the calculating method comprises: defining a threshold value in the fluorescence intensity of the hybridization probe measured for each of the amplicons, and correspondingly obtaining a threshold cycle number of each of the amplicons when the fluorescence intensity of the hybridization probe is the threshold value; correspondingly obtaining the individual fluorescence intensity of the double-stranded DNA binding dye of each of the amplicons at the threshold cycle number; and substituting the individual 





wherein a concentration of the double-stranded DNA binding dye in the qPCR reaction mixture is 1 uM to 10 uM, a concentration of the hybridization probe in the qPCR reaction mixture 2Customer No.: 31561 Docket No.: 58680-US-PAApplication No.: 14/938,823 is 0.2 uM to 1 uM, a concentration of the forward primer in the qPCR reaction mixture is 0.03 uM to 0.5 uM, and a concentration of the reverse primer in the qPCR reaction mixture is 0.03 uM to 0.5 uM


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 contains the trademark/trade names SYBER Green, Eva Green, LC Green and SYTO 9.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe specific types of dsDNA binding dyes and, accordingly, the identification/description is indefinite.

Claim 10 contains the trademark/trade names TaqMan probe and Eclipse probe.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, specific types of hybridization probes and, accordingly, the identification/description is indefinite.
Amending the claims to delete the trademarks or providing amendments to the generic names if possible would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis of amendments
Independent claim 1 is generally directed to a method of measuring amplicon length using qPCR fluorescence intensity of a hybridization probe and dsDNA binding dye for calculations.  More specifically, the claims recite the steps that provide a qPCR master mix for performing qPCR to obtain fluorescence intensity, and based on the fluorescent data obtained during qPCR arrive at a calculation to determine amplicon length.  Dependent claim 2 provides for a specific means to perform the calculation of the data obtained, and other dependent claims set forth conditions related to the PCR reaction and reagents used.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method of qPCR.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing the fluorescent data and using it to calculate an amplicon size relative to intensity.  In 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do have an additional element that follows the step where the fluorescent data is obtained, and the additional elements preceding the judicial exception are only drawn to obtaining data for further analysis in the judicial exception, and not further steps where the judicial exception is applied or integrated into the method.  
For step 2B of the 101 analysis, the independent and each of the dependent claims recites additional elements and are found to be the steps of obtaining fluorescent data using two different probe types.  In review of the art of record, these steps appear to be known and conventional means of performing qPCR.  For example, Laurie et al (2013) who provide for all the basic steps and elements of claims 1, 3-12 for quantitative PCR.  Similarly, Davies et al (US Patent 9631230 pub 4/15/2010) provides for detailed methodology of dPCR and include the teaching that both TaqMan probes and SYBR green or LCGreen green can be used in the PCR reaction for quantification (preceding the Examples noting guidance of 5723591 and 5928907).  
As indicated in the summary of the judicial exception above and in view of the art and teachings of the specification, the steps are drawn to analysis of fluorescent data.  While the instruction can be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sources of data.  The judicial exception of the method as claimed can be performed by hand and in light of the claims lack of requirement for a computer or processor.  It is noted that a review does provide the specification teaches that the calculations can be performed on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 1-12 do not recite something significantly different than a judicial exception.   Claims 1-12 are directed towards a method of receiving fluorescent data and comparing the data to identify the size of an amplicon based on increasing fluorescence.  Dependent claims set forth additional steps which more specifically define the steps and materials used in qPCR with considerations of steps of calculating and comparing, but based on the evidence of record do not appear to add additional elements which result in significantly more to the claimed method for the analysis.  At the time of filing the element of the claim for qPCR methods using double stranded binding probes such as SYBR green and the use of TaqMan probes were both well known.  In a search of the art, Davies et al (US Patent 9631230 pub 4/15/2010) provides for detailed methodology of dPCR and 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al (US Patent 9631230 pub 4/15/2010) and Laurie et al. (2013)
At the time of filing the element of the claim for qPCR methods using double stranded binding probes such as SYBR green and the use of TaqMan probes were both well known.  In a search of the art, Davies et al (US Patent 9631230 pub 4/15/2010) provides for detailed methodology of dPCR and include the teaching that both TaqMan probes and SYBR green or LCGreen green can be used in the PCR reaction for quantification also noting guidance of Patents 5723591 and 5928907 for further guidance.  Similarly, Laurie et al. was identified provides evidence that the method they called QuantiSize and provides for a reaction mixture that with the ability to ‘combine quantification and size determination in a single ddPCR experiment’ (page 64, in Results and discussion section).  In review of the art of record and guidance of the specification, the dPCR steps and particular conditions in dependent claims set forth appear to be known and conventional means of performing qPCR.  For example, Laurie et al. who provide for all the basic steps and elements of claims 1, 3-12 for quantitative PCR.  Similarly, Davies et al provides for detailed methodology of dPCR and include the teaching that both TaqMan probes and SYBR green or LCGreen green can be used in the PCR reaction for quantification (preceding the Examples).  Further, each provide that the data is used in mathematical analysis to determine the size and amount present.
Given that dPCR was a known method, and both Davies e tal and Laurie et al provide guidance and examples for the conditions and materials necessary to use a dsDNA binding dye and olionucleotide probes, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to provide for PCR mixtures that could be used to analyze test and/or control samples.  One having ordinary skill in the art would have been motivated to provide the necessary conditions required of PCR for various possible primers and buffer conditions in order to obtain reproducible results when applied to test samples.  There would have been a reasonable expectation of success given the results of both Laurie et al. and Davies et al. demonstrating the versatility of dPCR for quantitation of a target sequence and to optimize and increase the efficiency of conditions to provide for reproducible results among samples being tested.
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
The closest art of record is Davies et al and Laurie et al (2013) who provide for all the basis steps and elements of claims 1 for quantitative PCR including a mathematical analysis to determine the size characterization of a library. However, neither Davies et al nor Laurie et al. provide or make obvious the specific calculations that use both a hybridization probe and dsDNA binding dye recited in the dependent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/Joseph Woitach/Primary Examiner, Art Unit 1631